PER CURIAM. Wilma Pennington-Thurman appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B) dismissal of her pro se civil case. Upon careful de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we agree with the district court that Pennington-Thurman failed to state a claim upon which relief could be granted. Accordingly, we affirm the district court’s dismissal. See 8th Cir. R. 47B.  . The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri.